Exhibit 10.4
 
[logo.jpg]

 
SOP08005A
 
NUTRACEA
 
STOCK OPTION AGREEMENT
 
 

I.
NOTICE OF STOCK OPTION GRANT

 
Margie Adelman
 
You have been granted a Nonstatutory Stock Option to purchase Common Stock of
the Company, subject to the terms and conditions of this Agreement, as follows:
 
Date of Grant
January 8, 2008
   
Exercise Price per Share
$1.49
   
Total Number of Shares Granted
100,000 Options
   
Term/Expiration Date
January 8, 2013

 
Vesting Schedule:
 

 
(i)
½ of the option shares vest on December 31, 2008 so long as NutraCea achieves
for 2008 gross revenue that equals or exceeds 85 percent of gross revenue
budgeted for 2008,

 

 
(ii)
½ of the option shares vest on December 31, 2008 so long as NutraCea achieves
for 2008 net income that equals or exceeds 85 percent of net income budgeted for
2008, and

 
No right to any stock is earned or accrued until such time that vesting occurs,
nor does the grant confer any right to continue vesting or employment. You will
have no rights to receive a stock option until (i) the Option proposal is
ratified by the Company’s Board of Directors and (ii) you and the Company
execute the Stock Option Agreement. The first date in which both these events
have occurred will be the date of grant.
 

--------------------------------------------------------------------------------


Acceleration of Vesting. If a “change of control” of the Company should occur,
as defined below, then the Option shall immediately vest and become exercisable
in full and the performance criteria of this Option will be waived. For purposes
of this Agreement, “Change of Control” shall mean (i) the consummation of a
merger or consolidation of the Company with any other corporation which results
in the voting securities of the Company outstanding immediately prior thereto
failing to represent (either by remaining outstanding or by being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets.
 
 
Termination Period:
 
This Option may be exercised for three (3) months after Optionee ceases to be a
Service Provider in accordance with Section 7 of this Agreement. Upon the death
or Disability of the Optionee, this Option may be exercised for one (1)
year after the Optionee ceases to be a Service Provider in accordance with
Sections 8 and 9 of this Agreement. In no event shall this Option be exercised
later that the Term/Expiration Date provided above.
 

II.
AGREEMENT

 
1. Definitions. As used herein, the following definitions shall apply:
 
(a) “Agreement” means this stock option agreement between the Company and
Optionee evidencing the terms and conditions of this Option.
 
(b) “Applicable Laws” means the requirements relating to the administration of
stock options under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction that may apply to this Option.
 
(c) “Board” means the Board of Directors of the Company or any committee of the
Board that has been designated by the Board to administer this Agreement.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended.
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means NutraCea, a California corporation.
 
(g) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
 
(h) “Director” means a member of the Board.
 
2

--------------------------------------------------------------------------------


(i) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
(j) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(l) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(m) “Notice of Grant” means a written notice, in Part I of this Agreement,
evidencing certain the terms and conditions of this Option grant. The Notice of
Grant is part of this Option Agreement.
 
(n) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(o) “Option” means this stock option.
 
(p) “Optioned Stock” means the Common Stock subject to this Option.
 
(q) “Optionee” means the person named in the Notice of Grant or such person’s
successor.
 
(r) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(s) “Securities Act” means the Securities Act of 1933, as amended.
 
(t) “Service Provider” means an Employee, Director or Consultant.
 
(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of this Agreement.
 
(v) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
2. Grant of Option. The Board of Directors of NutraCea must ratify this option.
Upon ratification this option will be hereby granted to the Optionee named in
the Notice of Grant attached as Part I of this Agreement the Option to purchase
the number of Shares, as set forth in the Notice of Grant, at the exercise price
per share set forth in the Notice of Grant (the “Exercise Price”), subject to
the terms and conditions of this Agreement.
 
3

--------------------------------------------------------------------------------


3. Exercise of Option.
 
(a)  Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of this Agreement.
 
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice shall be completed by the Optionee and delivered to Secretary of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares together with any taxes required to be
withheld. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and the applicable amounts to be withheld by the Company for
taxes.
 
(c)  Surrender of Options. If the Stock is publicly traded, by surrendering the
right to purchase a certain number of Shares under the Option and using the
appreciated value of the Shares surrendered, defined as the Fair Market Value
less the Exercise Price of the Shares surrendered. By way of example, if the
Optionee surrenders the right to purchase 40 shares on a date when the Fair
Market Value is $8.125 per Share and the Exercise Price is $3.25 per share, then
the Optionee could purchase ($8.125 - $3.25 = $4.875 x 40 shares = $195.00
divided by $3.25 = 60 shares), and the number of shares purchasable under the
Option would be reduced by 100 shares.
 
(d)  Legal Compliance. No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with Applicable Laws.
Assuming such compliance, for income tax purposes the Exercised Shares shall be
considered transferred to the Optionee on the date the Option is exercised with
respect to such Exercised Shares.
 
4. Optionee’s Representations. In the event that at the time this Option is
exercised (i) the Shares have not been registered under the Securities Act or
(ii) the Common Stock is not listed on a national securities exchange, the
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B.
 
5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:
 
(a) cash or check; or
 
(b) any other form of consideration allowed in writing by the Company in the
Company’s sole discretion.
 
4

--------------------------------------------------------------------------------


6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the terms of this Agreement.
 
7. Termination of Relationship as a Service Provider. If the Optionee ceases to
be a Service Provider (other than for death or Disability), this Option may be
exercised for a period of three (3) months after the date of such termination
(but in no event later than the expiration date of this Option as set forth in
the Notice of Grant) to the extent that the Option is vested on the date of such
termination. To the extent that the Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.
 
8. Disability of Optionee. If the Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, this Option may be exercised for a period
of twelve (12) months after the date of such termination (but in no event later
than the expiration date of this Option as set forth in the Notice of Grant) to
the extent that the Option is vested on the date of such termination. To the
extent that Optionee does not exercise this Option within the time specified
herein, the Option shall terminate.
 
9. Death of Optionee. If the Optionee dies while a Service Provider, the Option
may be exercised at any time within twelve (12) months following the date of
death (but in no event later than the expiration date of this Option as set
forth in the Notice of Grant), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent that the Optionee was entitled to exercise the Option at the date of
death. If, after death, the Optionee’s estate or a person who acquired the right
to exercise the Option by bequest or inheritance does not exercise the Option
within the time specified herein, the Option shall terminate.
 
10. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
this Option, as well as the price per share of Common Stock covered by this
Option, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to this Option.
 
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify Optionee as soon as
practicable prior to the effective date of such proposed transaction. The Board
in its discretion may provide for the Optionee to have the right to exercise his
or her Option until fifteen (15) days prior to such transaction as to all of the
Optioned Stock covered thereby, including Shares as to which the Option would
not otherwise be exercisable. To the extent it has not been previously
exercised, the Option will terminate immediately prior to the consummation of
such proposed action.
 
5

--------------------------------------------------------------------------------


(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, this Option shall be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation.
If, in such event, this Option is not assumed or substituted, the Board shall
notify the Optionee in writing or electronically as to the number of Shares
underlying this Option that are vested and exercisable and this Option shall be
exercisable to the extent vested (unless the Board allows the Optionee to
exercise with respect to additional unvested Shares) for a period of fifteen
(15) days from the date of such notice, and this Option shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option shall
be considered assumed if, following the merger or sale of assets, the option
confers the right to purchase or receive, for each Share of Optioned Stock
subject to this Option immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, for each Share of Optioned Stock subject to the Option, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.
 
11. Notices. Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to the Company. at its then current principal executive
office or to such other address as the Company may hereafter designate to the
Optionee by notice as provided in this Section. Any notice to be given to the
Optionee hereunder shall be addressed to the Optionee at the address set forth
beneath Optionee’s signature hereto, or at such other address as the Optionee
may hereafter designate to the Company by notice as provided herein. A notice
shall be deemed to have been duly given when personally delivered or mailed by
registered or certified mail to the party entitled to receive it.
 
12. Withholding Taxes. The Optionee agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining the Optionee)
for the satisfaction of all federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option exercise. The
Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such withholding amounts are not
delivered at the time of exercise.
 
13. Entire Agreement; Governing Law. This Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee. This Agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.
 
6

--------------------------------------------------------------------------------


14. Investment Representations. In connection with the issuance of the Option,
the Optionee specifically represents to the Company as follows:
 
(a) The Optionee is aware of the Company's business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Option. The holder is
acquiring this Option for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any distribution thereof.
 
(b) The Optionee understands that this Option has not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Optionee’s
investment intent as expressed herein.
 
(c) The Optionee further understands that this Option must be held indefinitely
unless subsequently registered under the Securities Act and qualified under any
applicable state securities laws, or unless exemptions from registration and
qualification are otherwise available.
 
15. Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the Optionee’s receipt of this Option.
The Optionee represents that the Optionee has consulted with any tax consultants
the Optionee deems advisable in connection with the Optionee’s receipt of this
Option and that the Optionee is not relying on the Company for any tax advice.
 
16. No Lock-Up Provision.
 


 

 
 
[the remainder of this page was intentionally left blank]

 
7

--------------------------------------------------------------------------------


 
17. NO GUARANTEE OF CONTINUED SERVICE. THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). THE
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUES ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
8

--------------------------------------------------------------------------------


By the Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of this Agreement. The Optionee has
reviewed this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions relating to this Agreement. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.
 


OPTIONEE
 
NUTRACEA
                    
Signature
 
By: Bradley D. Edson
          
Chief Executive Officer
Print Name
 
Title
           
Residence Address, City, State and Zip Code
                 
 
 
  
Date
 
Date

 

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
 
NUTRACEA
 
EXERCISE NOTICE
 
 
NutraCea
1261 Hawk’s Flight Court
El Dorado Hills, CA 95762
Attention: President 
 
1. Exercise of Option. Effective as of today, ________________, 200__, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of NutraCea (the “Company”) under and pursuant to
the Stock Option Agreement dated [_____________] (the “Option Agreement”). The
purchase price for the Shares shall be [$_______], as required by the Option
Agreement.
 
2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all taxes that must be withheld in connection with the exercise of the Option.
 
3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Option Agreement and agrees to abide by and be
bound by its terms and conditions.
 
4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares, notwithstanding
the exercise of the Option. The Shares so acquired shall be issued to the
Purchaser as soon as practicable after exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of issuance, except as provided in Section 11 of the Option Agreement.
 
5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
 
6. Restrictive Legends and Stop-Transfer Orders.
 
(a) Legends. Purchaser understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
 

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT AND QUALIFIED UNDER THE APPROPRIATE STATE SECURITIES
LAWS OR, IN THE OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPO-THECATION IS IN
COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN A STOCK OPTION AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL PURCHASER OF THE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.
 
(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
 
(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Exercise Notice or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
 
7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Purchaser and Purchaser’s heirs, executors, administrators,
successors and assigns.
 
8. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Purchaser or by the Company forthwith to the Board,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Board shall be final and binding on all parties.
 
9. Entire Agreement; Governing Law. The Option Agreement is incorporated herein
by reference. This Agreement, and the Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.
 
2

--------------------------------------------------------------------------------




Submitted by:
 
Accepted by:
     
OPTIONEE
 
NUTRACEA
             
Signature
                   
Print Name
             
1261 Hawk’s Flight Court
Address
 
Address
    
El Dorado Hills, CA 95762
              
SSN ________________________________
       
Date Received:_________________________

 
3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
INVESTMENT REPRESENTATION STATEMENT
 
OPTIONEE:
           
COMPANY:
NUTRACEA
       
SECURITY:
COMMON STOCK
       
AMOUNT:
           
DATE:
     

 
In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:
 
(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
 
(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
regis-tration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such regis-tra-tion is not required in the opinion of counsel
satisfactory to the Company, and any other legend required under applicable
state securities laws.
 

--------------------------------------------------------------------------------


(c) Subject to restrictions on transfer contained in the stock option agreement
between the Company and Optionee, the Securities may be resold in certain
limited circumstances subject to the provisions of Rule 144 promulgated under
the Securities Act (“Rule 144”), which requires the resale to occur not less
than one year after the later of the date the Securities were sold by the
Company or the date the Securities were sold by an affiliate of the Company,
within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the following conditions:
(1) the resale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934); and, in the case of an
affiliate, (2) the availability of certain public information about the Company,
(3) the amount of Securities being sold during any three month period not
exceeding the limitations specified in Rule 144(e), and (4) the timely filing of
a Form 144, if applicable.
 
(d) Optionee further understands that in the event all of the applicable
requirements of Rule 144 is not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Optionee understands that no assurances can be given that any such other
registration exemption will be available in such event.
 
(e) In the event the purchase of the Securities by Optionee from the Company is
not registered under the Securities Act, Optionee shall not sell, pledge, agree
to sell or otherwise transfer the Securities (a “Transfer”) unless Optionee
first (i) delivers to the Company a written notice to Optionor and Optionee
describing the Transfer and (ii) provides to the Company evidence satisfactory
to the Company that the Transfer will be made pursuant to an exemption from
registration under federal and state securities laws, including, if requested by
the Company, an opinion of counsel reasonably satisfactory to the Company that
such exemption will allow Optionee to complete the Transfer without registration
under federal and state securities laws.

 

 
Signature of Optionee:
                      
Date:
    

 
 
2

--------------------------------------------------------------------------------

